United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2878
                                   ___________

Abubakarr Fofanah,                      *
                                        *
            Petitioner,                 *
                                        * Petition for Review of
      v.                                * an Order of the Board
                                        * of Immigration Appeals.
                    1
Eric H. Holder, Jr., United States      *
Attorney General,                       *
                                        *    [UNPUBLISHED]
            Respondent.                 *
                                   ___________

                             Submitted: October 29, 2009
                                 Filed: November 3, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Abubakarr Fofanah petitions for review of an order of the Board of Immigration
Appeals (BIA) denying his April 2008 motion to reopen. After careful review, we
conclude the BIA did not abuse its discretion in finding that Fofanah did not show
materially changed country conditions warranting reopening. See 8 U.S.C.
§ 1229a(c)(7)(C)(i), (ii) (motion to reopen); Habchy v. Filip, 552 F.3d 911, 912-13
(8th Cir. 2009) (standard of review). Accordingly, we deny the petition.


      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
______________________________




             -2-